Citation Nr: 1448130	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO. 12-14 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1974 to December 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. In that decision, the RO denied service connection for bilateral hearing loss, tinnitus, and headaches.

The Veteran requested a Travel Board hearing on his May 2012 substantive appeal, and received notice of the time, date, and location of the hearing in February 2013. The Veteran failed to report for the hearing, without explanation or any request to reschedule. The hearing request is therefore considered withdrawn. 38 C.F.R. § 20.704(d).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1. Bilateral hearing loss has not been shown for VA purposes at any time during the period on appeal.

2. Tinnitus is not shown to be causally or etiologically related to an in-service event, injury or disease, or to have manifested in service or within one year of the Veteran's discharge from service.

3. Headaches are not shown to be causally or etiologically related to an in-service event, injury or disease, or to have manifested in service or within one year of the Veteran's discharge from service.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).

2. The criteria for service connection for tinnitus have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

3. The criteria for service connection for headaches have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in November 2009, prior to the initial unfavorable adjudication in April 2010. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with a VA audiological examination in March 2010. The examination was adequate because the examiner performed a controlled speech discrimination test (Maryland CNC) and puretone audiometry testing, and provided sufficient information to allow the Board to render an informed determination. See 38 C.F.R. § 4.85; Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). Based on the foregoing, the Board finds the examination report to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claim for service connection for bilateral hearing loss and tinnitus. See Nieves-Rodriguez v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration. These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

Concerning the Veteran's claim of service connection for headaches, VA's duty to provide medical examinations was not triggered. The Veteran has stated that his headaches began in service and have continued since. However, these statements are in direct conflict with the medical evidence of record. The Veteran's service treatment records are silent for any complaints of headaches or any diagnoses of chronic headaches or migraines. The Veteran's December 1976 separation examination is silent for any mention of headaches or symptoms associated therewith. Thus, there is no objective medical evidence of headaches during service, which weighs heavily against a finding of an in-service event, injury or disease. Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Further, the Veteran himself noted no history of frequent or severe headaches while on the December 1976 report of medical history, which is inconsistent with his statements indicating his headaches began in service. While the Veteran noted a history of hay fever, the examiner's remarks noted that he had not suffered from hay fever in three years, or since prior to his active service. These inconsistencies undermine the credibility of the Veteran's statements concerning headaches in service, and therefore render them of no probative value. Thus, the Board finds that there is no competent and credible evidence of record showing an in-service event, injury, or disease. As such, VA had no duty to provide a VA examination as to these claims. 38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

Since VA has obtained all relevant identified records and provided an adequate medical examination where necessary, its duty to assist in this case is satisfied.

II. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). In the absence of proof of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (2013). Continuity of symptomatology requires that the chronic disease have manifested in service. 38 C.F.R. § 3.303(b). In-service manifestation means manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id.

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include organic disease of the nervous system, such as a sensorineural hearing loss, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). Generally, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. A negative inference may be drawn from the absence of complaints or treatment for an extended period. See Maxson, 230 F.3d at 1333.

The Veteran contends that he is entitled to service connection for bilateral hearing loss, tinnitus, and headaches. The Board will address each claim in turn, applying the legal framework outlined above.

A. Bilateral Hearing Loss

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when: (1) the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; (2) the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or (3) speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. The threshold for normal hearing is from 0 to 20 decibels, with higher threshold levels indicating some degree of hearing loss. Hensley, 5 Vet. App. 155, 157 (1993).

The Veteran has stated that he currently has bilateral hearing loss. However, the Veteran is not competent to opine as to whether he has a hearing loss disability for VA purposes, as such a determination requires audiological testing. See 38 C.F.R. 
§ 3.385; see also, Jandreau, 492 F.3d at 1377. As the Veteran's statements are not competent, they are assigned no probative weight. Therefore, the issue of a current disability must be decided based on the medical evidence.
In this case, the Veteran was provided with a VA audiological examinations in March 2010. The results of audiological examination, as measured by a puretone audiometry test, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
0
5
20
LEFT
5
10
0
5
10

The average puretone threshold was 8.75 decibels for the right ear and 6.25 decibels for the left ear. 38 C.F.R. § 4.85(d). Speech recognition was 98 percent bilaterally, as measured by the Maryland CNC test. No other audiometric testing is of record.

Based on this medical evidence, the Veteran's bilateral hearing loss is not considered a disability for VA purposes. The Veteran's hearing thresholds in either ear have at no point been measured to be 40 decibels or greater at frequencies of 500, 1000, 2000, 3000 or 4000 Hertz. Likewise, the Veteran's auditory thresholds are not 26 decibels or greater at any three of the measured frequencies. Finally, the Veteran's speech recognition scores have at no point been less than 94 percent. As none of the necessary criteria have been met, the Board finds that the Veteran's bilateral hearing loss is not disabling for VA purposes. 38 C.F.R. § 3.385. As such, the Veteran does not have a current disability, and thus direct service connection for bilateral hearing loss cannot be granted. Brammer, 3 Vet. App. at 225.

As service connection based on continuity of symptomatology and presumptive service connection also require, as a threshold matter, a current disability, service connection on these bases is also not warranted. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a). 

The preponderance of the competent evidence weighs against a finding that the Veteran has bilateral hearing loss for VA purposes. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert v, 1 Vet. App. at 55-57; 38 C.F.R. § 3.102. For these reasons, the claim is denied.
B. Tinnitus

The Veteran contends he is entitled to service connection for tinnitus. For the reasons stated below, service connection for tinnitus is not warranted. The Veteran has stated that he currently has tinnitus, which he is competent to report. Jandreau, 492 F.3d at 1377; Charles v. Principi, 16 Vet. App 370, 374 (2002). Second, the Veteran served as a water transport operator, and thus had noise exposure in-service. Therefore, the dispositive issue in this case is the presence of a causal nexus between his current tinnitus and his active duty service.

In the context of his claim for benefits, the Veteran has repeatedly stated that his tinnitus is related to his noise exposure in service. However, the Veteran reported during his March 2010 VA audiological examination that his tinnitus had its onset in 2010, approximately 34 years after service. He is not, therefore, reporting an observed cause and effect relationship. Instead, he is applying reasoning and drawing conclusions regarding a delayed onset of disability which does require specialized medical knowledge or training he does not possess. Although lay persons are competent to provide opinions on some medical issues, a nexus for tinnitus many years removed from the alleged causative injury falls outside the realm of common knowledge of a lay person. See Jandreau, 492 F.3d at 1377 n.4; Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).

Service treatment records, specifically the December 1976 separation examination and report of medical history, reflect no complaints of, or treatment for, tinnitus. The Veteran was provided with a VA examination in March 2010. The examiner stated that it was less likely than not that the Veteran's tinnitus was related to his military service, as there was no evidence of any hearing threshold shifts in the medical evidence associated with the claims file, and the Veteran indicated that the onset of his tinnitus was approximately two weeks prior to the examination. VA treatment records associated with the claims file are silent for any complaints of, or treatment for, tinnitus since the Veteran's separation from service in December 1976.

Based on the competent and credible evidence of record, the Board finds that the preponderance of the evidence is against finding a nexus between the Veteran's tinnitus and his active duty military service. As the third element has not been met, direct service connection is not warranted. 38 C.F.R. § 3.303.

Although the Veteran has established a current disability and an in-service injury, event or disease, the preponderance of the evidence is against a finding that the Veteran's tinnitus is causally related to his service. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57; 38 C.F.R. § 3.102. For these reasons, the claim is denied. 

C. Headaches

The Veteran contends he is entitled to service connection for headaches. For the reasons stated below, service connection for headaches is not warranted.

There is no objective medical evidence that the Veteran has a medical diagnosis of migraines or headaches. However, as headaches are lay observable, the Veteran is competent to state that he currently has them. Jandreau, 492 F.3d at 1377. There is also no evidence to indicate that the Veteran's statements concerning a current disability are not credible. Therefore, the lay evidence of record is sufficient to establish a current disability, and the first element of service connection is met.

Concerning the second element, the preponderance of the evidence is against a finding of an in-service event, injury or disease. The Veteran has stated that his headaches had their onset during his active duty service, which he is competent to report. Id. However, these statements conflict with the medical evidence of record. The Veteran specifically noted on his December 1976 report of medical history that he had no history of frequent or severe headaches, which directly contradicts his current statements indicating that his headaches began while in service. Such inconsistencies undermine the credibility of the Veteran's statements concerning and in-service event, injury or disease, and therefore the Board finds the statements are of no probative value. The Veteran's service treatment records are silent for any diagnosis of, treatment for, or complaints of headaches or migraines. No head injuries were noted to have occurred in service. The December 1976 separation examination of record does not note any complaints or diagnosis of headaches. While the lack of contemporaneous medical evidence is not dispositive of the issue, it weighs heavily against the Veteran's claim. Maxson, 230 F.3d at 1333. Based on this evidence, the Board finds there is no competent and credible evidence of an in-service event, injury or disease, and therefore the second element of service connection is not met.

Moreover, even assuming an in-service event injury or disease, the preponderance of the evidence is against a finding that the Veteran's headaches are causally related to service. The Veteran has stated that his headaches are related to service. While the Veteran is competent to testify to the persistence of lay observable symptoms, such as headaches, the Veteran is not competent to state that there is a causal relationship between his disability and service, as to do so requires medical expertise, given the delayed onset of the claimed headaches. Jandreau, 492 F.3d at 1377.

To the extent that the Veteran has indicated persistent symptoms since service, these statements are outweighed by the medical evidence of record. There is no medical evidence associated with the claims file indicating that the Veteran has at any point since his separation from service in December 1976 complained of, or sought treatment for, chronic headaches. On separation, the Veteran specifically indicated no current problems with and no history of frequent or severe headaches. The first evidence of headaches is the Veteran's October 2009 claim for service connection, which is 33 years after the Veteran's separation from service. This over 30 year gap in time weighs heavily against the Veteran's statements indicating persistent headaches since service, especially given his express denial of the symptoms in the service treatment records. Maxson, 230 F.3d at 1333. Based on the evidence of record, the Board finds that the preponderance of the evidence is against a finding of a nexus between the Veteran's current disability and his active duty service. Therefore, the third element of service connection has not been met. 38 C.F.R. § 3.303. As neither the second or third elements have been met, service connection on a direct basis for headaches is not warranted in this case.
Although the Veteran has established a current disability, the preponderance of the evidence is against a finding of an in-service injury, event or disease or that the Veteran's headaches are causally related to his service. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57; 38 C.F.R. § 3.102. For these reasons, the claim is denied.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for headaches is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


